Sweeney, J. (dissenting).
While our disagreement with the majority is a narrow one, it is substantial and we are unable to vote to .affirm. In our view, this statute was designed to protect a definite class of persons from mistaking a glass door for open space and sustaining injuries as a result of a collision with a glass door due to their inability to perceive it as such. This is precisely what happened to this infant claimant and, consequently, absolute liability attaches (see Van Gaasbeck v Webatuck Cent. School Dist. No. 1, 21 NY2d 239). Accordingly, the Court of Claims improperly reduced the amount of recoverable damages by one half on the basis of the infant claimant’s own negligence. The judgment should, therefore, be modified so as to increase the amount of the judgment to the full amount of damages as determined by the Court of Claims.